Citation Nr: 1232302	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  07-32 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to December 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2011, the Board remanded these claims for further development.


FINDINGS OF FACT

1.  The most competent and credible evidence of record does not show that the Veteran's left shoulder disability is related to service, nor is there evidence of compensable left shoulder arthritis within one year of service separation, and his left shoulder disability was not caused or aggravated by his service connected low back disability.

2.  The most competent and credible evidence of record does not show that the Veteran's right shoulder disability is related to service, nor is there evidence of compensable right shoulder arthritis within one year of service separation, and his right shoulder disability was not caused or aggravated by his service connected low back disability.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by an already service connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).

2.  A right shoulder disability was not incurred in or aggravated by active service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by an already service connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the RO's letters, dated in October 2007 and September 2011, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even though the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the January 2008 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the February 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters including because they did not provide notice of the laws and regulations governing direct service connection, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and post-service records from the San Juan VA Medical Center in substantial compliance with the September 2011 Board remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

While the Board's September 2011 remand directed the RO to obtain and associate with the record additional private treatment records, no subsequent private treatment records were obtained while the appeal was in remand status.  Nonetheless, the Board finds that there was substantial compliance with the September 2011 Board remand directions and VA adjudication of the current claim may go ahead without these records.  The Board has reached this conclusion because the record shows that in the earlier VCAA notice letters the claimant was placed on notice of his need to provide VA with authorizations to obtain relevant private treatment records and despite the foregoing he did not ever provide VA with an authorization to request these records.  See Stegall, supra; D'Aries, supra; Dyment, supra; Also see Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

A review of the record on appeal reveals that VA obtained medical opinions in July 1997 and November 2007.  Moreover, in accordance with the September 2011 Board remand, VA obtained a medical opinion in December 2011 that substantially complied with the Board's remand directions regarding obtaining an opinion as to whether the Veteran's shoulder disabilities were directly caused by his military service and/or aggravated by his low back disability.  See Stegall, supra; D'Aries, supra; Dyment, supra.  The Board also finds these examinations adequate to adjudicate the appeal because, after a review of the record on appeal and a comprehensive examination of the claimant, the 1997 and 2007 VA examiners provided opinions as to whether the claimant's shoulder disabilities were directly caused by his low back disability and the 2011 VA examiner provided the requested opinion as to whether his shoulder disabilities were directly caused by his military service and whether his low back disability aggravated either of his shoulder disabilities and all the opinions were supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran contends that his bilateral shoulder disabilities were directly caused by his military service.  In the alternative, it is alleged that it was caused or aggravated by the Veteran's service-connected low back disability.  Specifically, the Veteran alleged that sleeping on his side, as he was ordered to do by his doctors since his low back surgery, caused or aggravated his bilateral shoulder disabilities. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as symptoms of bilateral shoulder disabilities (i.e., pain and limitation of motion) even when not documented in his service treatment records.  See Davidson, supra.  

However, service treatment records, including the September 1985 separation examination, are negative for complaints or treatment for symptoms of or a diagnosis of a shoulder disability.  In fact, at his separation examination it was specifically opined that his upper extremities were normal.  

As to the lay claims, the Board finds that diagnosing a chronic shoulder disability requires special medical training and equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having chronic shoulder disabilities while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

Moreover, the Board also finds more compelling the service treatment records which are negative for complaints and/or treatment for or a diagnosis of chronic shoulder disabilities while on active duty and the normal upper extremities opinion provided by the September 1985 separation examiner, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of chronic shoulder disabilities while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for bilateral shoulder disabilities based on in-service incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), while the post-service record shows the Veteran being diagnosed with degenerative joint disease in the shoulders since 2007, there is no evidence in the record of his having compensable degenerative joint disease in either shoulder within one year of separation from active duty in 1985.  Accordingly, entitlement to service connection for bilateral shoulder disabilities must be denied on a presumptive basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1985 and the first complaints and treatment for bilateral shoulder disabilities in 1996, with these disabilities thereafter diagnosed as left and right shoulder degenerative joint disease, left and right shoulder impingement syndrome, left shoulder bursitis, and a right shoulder rotator cuff tear, to be compelling evidence against finding continuity.  Put another way, the over a decade gap between the Veteran's discharge from active duty and the first evidence of any of the claimed disorders weighs heavily against his claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion of his shoulders since service.  See Davidson, supra.  

However, upon review of the claims file, the Board finds that any claim by the Veteran regarding his having his current bilateral shoulder disabilities since service are not credible.  Such claims are contrary to what is found in the in-service medical records including the September 1985 separation examination.  Likewise, his claims are contrary to what is found in the post-service medical records including the normal July 1997 shoulder X-ray.  Similarly, neither signs nor a diagnosis of a shoulder disability was present at the February 1986 VA examinations he attended shortly after his separation from military service.  Even though this examination was conducted in connection with the Veteran's claim for VA benefits for other disabilities, the examiner did not report a medical history that included shoulder disabilities.  The Board also finds the fact that the Veteran did not seek medical treatment for the disabilities in the first eleven year period following his separation from military service weights against the claims.  If he did have these problems since 1985, it seems likely that it would have shown up in his earlier VA examination and/or in one of his earlier treatment records before 1996. 

In these circumstances, the Board gives more credence and weight to the lack of medical evidence, which does not show complaints, diagnoses, or treatment for the claimed disorders for over a decade following his separation from active duty in 1985, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for bilateral shoulder disabilities based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disabilities after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's bilateral shoulder disabilities and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, when examined by VA in December 2011 for the express purpose of determining the origins of his bilateral shoulder disabilities it was opined after a review of the record on appeal and examination of the claimant that they were not directly caused by his military service.  Specifically, the December 2011 VA examiner reached this conclusion because service treatment records, including the separation examination, are silent as to any shoulder disability and because of the fact that the Veteran  started treatment for his shoulder disabilities more than a year after his separation from military service weighs in favor of his shoulder disabilities starting and originating after service.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to any claim by the Veteran regarding his bilateral shoulder disabilities being caused by his military service, the Board finds that these disabilities may not be diagnosed by their unique and readily identifiable features because special training and equipment is required to diagnose them and therefore the presence of the disabilities is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his bilateral shoulder disabilities were caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds more competent and credible the expert opinion by the VA examiner that the Veteran's bilateral shoulder disabilities were not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for bilateral shoulder disabilities are not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to secondary service connection under 38 C.F.R. § 3.310, the record is negative for a competent and credible opinion finding that either of the Veteran's shoulder disabilities were caused or aggravated by his service connected low back disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, when examined by VA in July 1997, November 2007, and December 2011 for the express purpose of determining the origins of his bilateral shoulder disabilities it was opined on two occasions, after a review of the record on appeal and an examination of the claimant, that his bilateral shoulder disabilities were not directly caused by his low back disability and on one occasion that his bilateral shoulder disabilities were not aggravated by his low back disability.

As to the Veteran's service connected low back disability not directly causing either of his shoulder disabilities, the July 1997 VA examiner reached this conclusion because the claimant told the examiner that he never complained of shoulder pain while on active duty, he had his low back surgery in 1985, and the Veteran also told the examiner that he had only had shoulder pain since one year ago (i.e., 1996), eleven years after his low back surgery.  Similarly, in November 2007 the VA examiner reached this conclusion because the Veteran's low back and shoulders are two different anatomical entities and there is no evidence in the medical literature that lying on ones side can predispose a rotator cuff tear or impingement syndrome. 

As to the Veteran's service connected low back disability not aggravating either of his shoulder disabilities, the December 2011 VA examiner reached this conclusion because his shoulder disabilities are different disease entities than his service connected low back disability with different pathophysiological processes unrelated to each other.  

These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.

As to the Veteran's assertions that his bilateral shoulder disabilities were caused or aggravated by his service connected low back disability, the Board finds more credible the opinions by the VA medical experts than the lay claims.  See Black, supra.  Moreover, the Board finds that diagnosing bilateral shoulder disabilities requires special medical training and equipment that a lay person does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran's low back disability causing and/or aggravated his bilateral shoulder disabilities is not competent evidence.  See Routen, supra; See also Bostain, supra. 

Based on the discussion above, the Board finds that service connection for bilateral shoulder disabilities is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between the disability and any already service connected disability.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for bilateral shoulder disabilities on a direct and a secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 

evidence is against the claims; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


